                         Case 6:19-bk-07158-LVV                 Doc 13       Filed 02/05/20          Page 1 of 4
                                               United States Bankruptcy Court
                                                Middle District of Florida
In re:                                                                                                     Case No. 19-07158-KJ
Rolando Matos                                                                                              Chapter 7
Olga Luz Matos
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 113A-6                  User: cellil                       Page 1 of 2                          Date Rcvd: Feb 03, 2020
                                      Form ID: B318                      Total Noticed: 27


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Feb 05, 2020.
db/jdb         +Rolando Matos,   Olga Luz Matos,     170 Cameron Street,   Palm Bay, FL 32909-4335
cr             +Nationstar Mortgage LLC d/b/a Mr. Cooper,     Robertson, Anschutz & Schneid, P.L.,
                 6409 Congress Ave., Suite 100,    Boca Raton, FL 33487-2853
28598294       +Advanced Collection Bu,    Po Box 560063,    Rockledge, FL 32956-0063
28598296      #+Allied Interstate,    PO Box 361477,    Columbus, OH 43236-1477
28598298       +American Express Legal,    500 N. Franklin TPK,,    Suite 200,    Ramsey, NJ 07446-1178
28598301       +ConServe,   200 Croos Keys Office Park,     Fairport, NY 14450-3510
28598302       +Coral Reef Medical Group,    30334 Old Dixie Highway,    Homestead, FL 33033-3215
28598305       +Fed Loan Serv,   Pob 60610,    Harrisburg, PA 17106-0610
28598306       +Jackson Health System,    PO Box 864735,    Orlando, FL 32886-4735
28598307       +Jackson South,   PO Box 864735,    Orlando, FL 32886-4735
28598308       +Jonathan Meisels, Esq.,    6409 Congress Ave.,    Suite 100,    Boca Raton, FL 33487-2853
28598310       +Labcorp,   PO Box 2240,    Burlington, NC 27216-2240
28598313       +Nationstar/mr Cooper,    350 Highland,    Houston, TX 77009-6623
28598315       +Professional Recovery Serv.,    PO Box 1880,    Voorhees, NJ 08043-7880

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
28598297       +EDI: RMCB.COM Feb 04 2020 05:58:00      AMCA,    PO Box 1235,    Elmsford, NY 10523-0935
28598295       +E-mail/Text: kristin.villneauve@allianceoneinc.com Feb 04 2020 01:20:58
                 Alliance One Receivables Mgm,    4850 Street Rd.,    Suite 300,
                 Feasterville Trevos, PA 19053-6643
28598299       +EDI: ACCE.COM Feb 04 2020 05:58:00      Asset Acceptance LLC,     PO Box 2036,
                 Warren, MI 48090-2036
28598291        E-mail/Text: bctcbk@brevardtc.com Feb 04 2020 01:20:33        Brevard County Tax Collector,
                 Attn: Honorable Lisa Cullen, CFC,     Post Office Box 2500,     Titusville FL 32781-2500
28598300       +E-mail/Text: cms-bk@cms-collect.com Feb 04 2020 01:23:37        Capital Management Services,
                 726 Excahange Street,    Suite 700,   Buffalo, NY 14210-1464
28598303       +EDI: DCI.COM Feb 04 2020 05:58:00      Diversified Consultants, Inc,     PO Box 551268,
                 Jacksonville, FL 32255-1268
28598304       +E-mail/Text: bknotice@ercbpo.com Feb 04 2020 01:24:08       Enhanced recovery Corp.,
                 8014 Bayberry Rd.,    Jacksonville, FL 32256-7412
28598292        EDI: FLDEPREV.COM Feb 04 2020 05:53:00       Florida Department of Revenue,    Bankruptcy Unit,
                 Post Office Box 6668,    Tallahassee FL 32314-6668
28598293        EDI: IRS.COM Feb 04 2020 05:58:00      Internal Revenue Service,     Post Office Box 7346,
                 Philadelphia PA 19101-7346
28598309       +E-mail/Text: bncnotices@becket-lee.com Feb 04 2020 01:23:15        Kohls/capone,   Po Box 3115,
                 Milwaukee, WI 53201-3115
28598312       +EDI: MID8.COM Feb 04 2020 05:58:00      MCM,    Po Box 603,    Oaks, PA 19456-0603
28598311       +EDI: MID8.COM Feb 04 2020 05:58:00      MCM,    8875 Aero Drive,    Suite 200,
                 San Diego, CA 92123-2255
28598314        EDI: PRA.COM Feb 04 2020 05:58:00      Portfolio Recovery Assoc,     PO Box 12914,
                 Norfolk, VA 23541
                                                                                               TOTAL: 13

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr                WILMINGTON SAVINGS FUND SOCIETY, FSB, D/B/A CHRIST
                                                                                                                    TOTALS: 1, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Feb 05, 2020                                            Signature: /s/Joseph Speetjens
                   Case 6:19-bk-07158-LVV         Doc 13     Filed 02/05/20    Page 2 of 4



District/off: 113A-6          User: cellil                Page 2 of 2                  Date Rcvd: Feb 03, 2020
                              Form ID: B318               Total Noticed: 27

_


                             CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on February 3, 2020 at the address(es) listed below:
              Armando E Rosal   on behalf of Joint Debtor Olga Luz Matos rosallaw@aol.com
              Armando E Rosal   on behalf of Debtor Rolando Matos rosallaw@aol.com
              Dennis D Kennedy   trustee@ddkennedy.com, dkennedy@iq7technology.com
              Leslie Rushing    on behalf of Creditor    WILMINGTON SAVINGS FUND SOCIETY, FSB, D/B/A CHRISTIANA
               TRUST, NOT INDIVIDUALLY BUT AS TRUSTEE FOR PRETIUM MORTGAGE ACQUISITION TRUST lrushingesq@me.com,
               leslie.rushing@qpwblaw.com;flmdbknotices@qpwblaw.com
              Nathalie C Rodriguez    on behalf of Creditor    Nationstar Mortgage LLC d/b/a Mr. Cooper
               nrodriguez@rasflaw.com
              United States Trustee - ORL7/13    USTP.Region21.OR.ECF@usdoj.gov
                                                                                             TOTAL: 6
                       Case 6:19-bk-07158-LVV                     Doc 13    Filed 02/05/20          Page 3 of 4

Information to identify the case:
Debtor 1              Rolando Matos                                                 Social Security number or ITIN    xxx−xx−8405
                      First Name   Middle Name   Last Name                          EIN    _ _−_ _ _ _ _ _ _
Debtor 2              Olga Luz Matos                                                Social Security number or ITIN    xxx−xx−3320
(Spouse, if filing)
                      First Name   Middle Name   Last Name                          EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Middle District of Florida

Case number: 6:19−bk−07158−KJ


Order of Discharge                                                                                                                12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           Rolando Matos                                                   Olga Luz Matos




                                                             ____________________________________________
                                                             Karen Jennemann
           Dated: February 3, 2020                           United States Bankruptcy Judge


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case, and it does                 This order does not prevent debtors from paying any debt
not determine how much money, if any, the trustee will pay                 voluntarily or from paying reaffirmed debts according to the
creditors.                                                                 reaffirmation agreement. 11 U.S.C. § 524(c), (f).

Creditors cannot collect discharged debts
This order means that no one may make any attempt to                       Most debts are discharged
collect a discharged debt from the debtors personally. For                 Most debts are covered by the discharge, but not all.
example, creditors cannot sue, garnish wages, assert a                     Generally, a discharge removes the debtors' personal
deficiency, or otherwise try to collect from the debtors                   liability for debts owed before the debtors' bankruptcy case
personally on discharged debts. Creditors cannot contact                   was filed.
the debtors by mail, phone, or otherwise in any attempt to
collect the debt personally. Creditors who violate this order              Also, if this case began under a different chapter of the
can be required to pay debtors damages and attorney's                      Bankruptcy Code and was later converted to chapter 7,
fees.                                                                      debts owed before the conversion are discharged.
However, a creditor with a lien may enforce a claim against                In a case involving community property: Special rules
the debtors' property subject to that lien unless the lien was             protect certain community property owned by the debtor's
avoided or eliminated. For example, a creditor may have                    spouse, even if that spouse did not file a bankruptcy case.
the right to foreclose a home mortgage or repossess an
automobile.

                                                                                          For more information, see page 2 >




Official Form 318                                             Order of Discharge                                   page 1
                Case 6:19-bk-07158-LVV            Doc 13    Filed 02/05/20     Page 4 of 4




Some debts are not discharged                              Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:             agreement are not discharged.

     ♦ debts that are domestic support                     In addition, this discharge does not stop
       obligations;                                        creditors from collecting from anyone else who is
                                                           also liable on the debt, such as an insurance
                                                           company or a person who cosigned or
     ♦ debts for most student loans;                       guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                            page 2
